DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office action is in response to the RCE/amendment, arguments and remarks, filed on 2/10/2021, in which claim(s) 1-27 is/are presented for further examination.
Claim(s) 1, 10 and 19 has/have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.

Response to Amendments
Applicant’s amendments to claims 1, 10 and 19 have been accepted.  Support was found in at least [0030]-[0040] of the specification.

Response to Arguments
Applicant’s arguments with respect to claims 1-27, filed on 2/10/2021, have been fully considered but they are not persuasive.


Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fortier et al., US 2012/0323977 A1 (hereinafter “Fortier”) in view of Lai et al., US 8,280,853 B1 (hereinafter “Lai”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 10 and 19
Fortier discloses a method for improving data placement optimization by a processor device in a computer storage system, the method comprising:
monitoring for a file creation event, wherein a file is created (Fortier, [0026], see storing new data generated by the application, where the data for the file must first be created in order for the data to be stored);
embedding anticipated usage metadata and directive metadata within data content of the file by the application layer during the creation of the file (Fortier, [0027]-[0028], see receiving metadata describing characteristics of the data useful for determining where to store the data [i.e., anticipated usage metadata and directive metadata] along with the storage request, see applications call file system APIs while another application or component provides metadata [i.e., application layer], see the system uses the received and determined data characteristics to create a complete picture of how the application will use the stored data so that the system can select an appropriate location; Fortier, [0034], see the systems updates and aggregates stored metadata describing the stored data item based on the identified data access characteristics and where the system tracks such information [i.e., embedding anticipated usage metadata and directive metadata within data content of the file during the creation of the file; Note: Whether the metadata is stored with the file or at another place is merely a design choice.  A different outcome does not occur if the metadata is stored with the file or somewhere else; and Fortier, [0016], see characteristics include how frequently the application will access the data [i.e., anticipated usage metadata], priority of the data, recoverability of the data, security expectations of the data, legal compliance requirements for the data, etc. [i.e., directive metadata]), 


executing the directive metadata containing the storage instructions for the file by the storage controller (Fortier, [0030]-[0031], see selecting storage locations based on data characteristics; and Fortier, [0035], see transferring the data to a new location); and
updating the anticipated usage metadata and the directive metadata in real time according to a frequency of access of the file (Fortier, [0033]-[0034], see monitoring stored data item to identify data access characteristics that indicate how the data is used including access frequency, time of day that the data was accessed and whether the data is ever updated [i.e., anticipated usage metadata] and updating the stored metadata; Fortier, [0034] and [0035], see updating the stored metadata on how each data item is used and making decisions on where to transfer/move the data based on policy; Fortier, [0017], see selecting storage based on latency, monitoring data over time and determining additional data characteristics; and Fortier, [0012], see at any given time, the system matches characteristics of the available storage such as latency, security, availability, reliability, retention capability, and size, with the purpose of any given data item to determine suitable storage media for storing the data).
On the other hand, Lai discloses the anticipated usage metadata containing a plurality of attributes describing characteristics of the file and the directive metadata containing directives comprising storage instructions to be used by a storage controller of the computer storage system when receiving the file for storage, wherein at least some portions of the embedded anticipated usage metadata and directive metadata comprise a set of core metadata for the file, and other portions of the embedded anticipated usage metadata and directive metadata comprise a set of discretionary metadata for the file (Lai, Col. 7, line 63-Col. 8, line 13, see policies based on file type, users, location, department, application, importance, value or other factors in addition to file size and usage and see evaluating may be factors that are important to a business such as how valuable, critical or important the data is [i.e., directive metadata] and how critical the response time is [i.e., usage metadata] and see, in the example, a set of business-critical data [i.e., directive metadata] that may be infrequently accessed [i.e., usage metadata] should remain in a highest storage class and/or that another set of data that is not as critical [i.e., directive metadata] may be stored or migrated to a lower storage class regardless of the data’s frequency of access [i.e., usage metadata]; and Lai, Fig. 3, see first storage class, second storage class and third storage class);
scanning the anticipated usage metadata and directive metadata by the storage controller to determine when to execute those directives contained in the directive metadata (Lai, Col. 16, line 61-Col. 17, line 22, see monitoring access of files, applying the access information and other information about the file for initially assigning and migrating files in the hierarchy of storage classes and migrating files to different storage classes according to the set of user-defined policies; and Lai, Fig. 6, see steps 302, 304 and 306);
weighting, by the storage controller, the plurality of attributes and storage instructions in those portions of the anticipated usage metadata and directive metadata within the set of core metadata more heavily than the plurality of attributes and storage instructions described in the other portions of the anticipated usage metadata and directive metadata within the set of discretionary metadata when determining a file placement within the computer storage system for the file, wherein those portions of the anticipated usage metadata within the core metadata are inclusive of an importance factor of the file signifying how expressly the storage controller is to follow the directive metadata when determining the file placement (Lai, Col. 7, line 63-Col. 8, line 13, see policies based on file type, users, location, department, application, importance, value or other factors in addition to file size and usage and see evaluating may be factors that are important to a business such as how valuable, critical or important the data is [i.e., directive metadata] and how critical the response time is [i.e., usage metadata] and see, in the example, a set of business-critical data [i.e., directive metadata] that may be infrequently accessed [i.e., usage metadata] should remain in a highest storage class and/or that another set of data that is not as critical [i.e., directive metadata] may be stored or migrated to a lower storage class regardless of the data’s frequency of access [i.e., usage metadata], where, in the example, although not explicitly stated how business-critical the data is, the more weight is given, where even though there are infrequent accesses, the business-critical data is stored on the highest storage class).

With respect to claim 10, Fortier discloses a system for improving data placement optimization in a computer storage system, the system comprising:
at least one processor device operable in the computer storage system (Fortier, [0023], see multiprocessor).
With respect to claim 19, Fortier discloses a computer program product for reducing data loss in a computing storage environment by a processor device, the computer program product comprising a computer-readable storage medium having computer-readable program code portions stored therein (Fortier, [0022], see memory and software).

Claims 2, 11 and 20
With respect to claims 2, 11 and 20, the combination of Fortier and Lai discloses wherein the anticipated usage metadata includes at least one of time, scope, and duration for the file (Fortier, [0019], see monitoring over time; and Fortier, [0026], see how long the data will be needed).

Claims 3, 12 and 21
With respect to claims 3, 12 and 21, the combination of Fortier and Lai discloses wherein the directive metadata is one of a local directive that is executed on a current system and a cascading directive that is sent to a next destination enroute to a final destination and allow for automatically executing each of an appropriate action on each destination at an appropriate time (Fortier, [0012], see multiple copies of data; and Fortier, [0034]-[0035], see aggregating data and transferring data to a new location).

Claims 4, 13 and 22
With respect to claims 4, 13 and 22, the combination of Fortier and Lai discloses further including transitioning from the cascading directive to the local directive after the directive metadata arrives at a target system (Fortier, [0035]-[0038], see transferring data to a new location).

Claims 5, 14 and 23
With respect to claims 5, 14 and 23, the combination of Fortier and Lai discloses further including anticipating future usage patterns by using the anticipated usage metadata and the directive metadata for proactively moving data to one of a plurality of storage tiers (Fortier, [0019]-[0020], see monitoring and moving).

Claims 6, 15 and 24
With respect to claims 6, 15 and 24, the combination of Fortier and Lai discloses further including optimizing the file placement using the anticipated usage metadata and the directive metadata (Fortier, [0030], see selecting potential storage locations; and Lai, Col. 7, line 63-Col. 8, line 13, see policies based on file type, users, location, department, application, importance, value or other factors in addition to file size and usage and see evaluating may be factors that are important to a business such as how valuable, critical or important the data is [i.e., directive metadata] and how critical the response time is [i.e., usage metadata] and see, in 

Claims 7, 16 and 25
With respect to claims 7, 16 and 25, the combination of Fortier and Lai discloses further including extending the optimization of the file placement beyond a storage system infrastructure into an edge-caching network using the anticipated usage metadata and the directive metadata (Fortier, [0019], see caches; and Lai, Col. 7, line 63-Col. 8, line 13, see policies based on file type, users, location, department, application, importance, value or other factors in addition to file size and usage and see evaluating may be factors that are important to a business such as how valuable, critical or important the data is [i.e., directive metadata] and how critical the response time is [i.e., usage metadata] and see, in the example, a set of business-critical data [i.e., directive metadata] that may be infrequently accessed [i.e., usage metadata] should remain in a highest storage class and/or that another set of data that is not as critical [i.e., directive metadata] may be stored or migrated to a lower storage class regardless of the data’s frequency of access [i.e., usage metadata]).

Claims 8, 17 and 26
With respect to claims 8, 17 and 26, the combination of Fortier and Lai discloses further including performing one of:
reading the anticipated usage metadata and the directive metadata (Lai, Col. 7, line 63-Col. 8, line 13, see policies based on file type, users, location, department, application, importance, value or other factors in addition to file size and usage and see evaluating may be factors that are important to a business such as how valuable, critical or important the data is [i.e., directive metadata] and how critical the response time is [i.e., usage metadata] and see, in the example, a set of business-critical data [i.e., directive metadata] that may be infrequently accessed [i.e., usage metadata] should remain in a highest storage class and/or that another set of data that is not as critical [i.e., directive metadata] may be stored or migrated to a lower storage class regardless of the data’s frequency of access [i.e., usage metadata]),
scheduling a send file operation for sending the file to a next destination according to the anticipated usage metadata and the directive metadata (Lai, Fig. 6, see steps 302, 304 and 306),
scheduling a send metadata operation for sending metadata to a next destination according to the anticipated usage metadata and the directive metadata (Lai, Fig. 6, see steps 302, 304 and 306).

Claims 9, 18 and 27
With respect to claims 9, 17 and 27, the combination of Fortier and Lai discloses further including performing one of:
setting up default metadata as system tunable by a file type (Fortier, [0018], see different policies for types of data, based on file types, the application that creates the data, where the data is created, a user that creates the data, or any other criteria presented by the system),
attaching the default metadata on the file type (Fortier, [0018], see different policies for types of data, based on file types, the application that creates the data, where the data is created, a user that creates the data, or any other criteria presented by the system),
modifying the default metadata that is attached to the file (Fortier, [0012], see administrator or user providing a set of policies and also see the application itself can provide instructions characterizing the data), and
using one of a plurality of defined application programming interfaces (API) for attaching to the anticipated usage metadata and the directive metadata (Fortier, [0015], see API; and Fortier, [0027], see system API).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Amarendran et al. for automated, tiered data retention;
– Apacible et al. for choosing location or manner of storing data;
– Claudatos et al. for prioritized restore;
– Colgrove et al. for restore mechanism for a multi-class file system;
– Cooley et al. for streaming distribution of file data based on predicted need;
– Davis et al. for mem-cached server functionality;
– Deflaux et al. for providing enhanced access to stored data;
– Entwistle for electronic document storage system; and
– Kumarasamy et al. for unified access to personal data.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner: Hubert Cheung


/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152